Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a holder” in claim 12 and applicable dependent claims (see at least claim 13 and P7 for its interpretation).
“an anchoring element” in claim 12 and applicable dependent claims (see at least claim 13 and P7 for its interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites in L1 “the driver axle” and in L3 “the wall”. Notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, with regards to the limitation of “the driver axle”, intervening claim 1 already recites the limitation of “a driver” in L8, it is unclear and indefinite if the driver axle of claim 6 and wherein the driver is formed by means of a driver axle, and wherein the driver axle (25) is held by a motion link (84) of the slide (8), which is preferably introduced into a wall that delimits the pivot space (83).---.  
Claim 11 recites the limitation "the pivot direction" in Line 4. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 14 recites in L1 “A sanitary fitting” in L1, however, intervening claim 1 already recites this limitation in L1-2. It is unclear and indefinite if the sanitary fitting recited in claim 14 is the same as the one recited in intervening claim 1 or if they are distinct. Based on the disclosure, it appears that they are the same. The Office suggests amending claim 14 to modify "A" with --The-- in order to overcome the rejection. 
Claim(s) 7 and 15, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9 and 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kim (US 2010/0212760).
Regarding claim 1, Kim (US 2010/0212760) teaches in Figs. 1-16 (see at least Fig. 4) of a valve upper part (water control cartridge 10) for introduction into a sanitary fitting (not shown but understood that water control cartridge valves are used to control water in a faucet such as those used in sanitary facilities), having a head piece (1 and 2) in which a spindle (14) is mounted so as to pivot, which spindle projects out of the head piece with its first end and stands in engagement, by way of a journal (see the downward portion of the lever 14 that couples with disc 17), with a control disk (16 and 17) with its second end, which disk stands in contact with a locally fixed passage disk Thus, the device of Kim meets all the limitations of claim 1.  
Regarding claim 8 and the limitation of the valve upper part according to claim 1, wherein the spindle has a ball-shaped section (see the middle portion of the lever 14) on which the journal is arranged; the device of Kim meets this limitation as shown in at least Fig. 4.
Regarding claim 9 and the limitation of the valve upper part according to claim 7, wherein the spindle lies on a disk guide (18) with its ball-shaped section, in which guide the control disk is guided; the device of Kim meets this limitation as shown in at least Fig. 4.
Regarding claim 11 and the limitation of the valve upper part according to claim 1, wherein the head piece has an elongated opening on its end face facing the spindle, through which opening the spindle passes and in which it is guided in the pivot direction; the device of Kim meets this limitation as shown in at least Figs. 2 and 4 with the housing 2 comprising an elongate opening that allows a portion of the lever 14 to project outward and aids in guiding the movement of the lever. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0212760) in view of Thurau (EP 1462692).
Regarding claim 10, the device of Kim fails to disclose the limitation of “the valve upper part according to claim 8, wherein the spindle is mounted to float between two seal rings, preferably O-ring, arranged at a distance from one another, with its ball-shaped section”. However, this arrangement is known in the art. 
Thurau (EP 1462692) teaches in Fig. 1 of a similar mixer cartridge valve comprising at least a headpiece 1, a spindle 2 with a ball-shaped section 23, a disk-guide 3, a movable control disk 4 and an fixed inlet disk 5. Between the headpiece 1, the disk-guide 3 and the ball-shaped portion 23 are arranged O-ring seals 92 and 93 that aid in mounting the ball shaped section 23 of the spindle 2 and provides a fluid tight seals to prevent leaks between the components (see at least Paras. [0012 -0021] for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve assembly of Kim to include an upper O-ring 92 and a lower O-ring seal 93 located between the headpiece (1 and 2), the disk guide 18 and the ball-shaped section of the lever, in a similar manner as taught by Thurau, since such a modification aids in both mounting the ball-shaped portion of the spindle and provides a fluid tight seals to prevent any possible leaks between the three components. Thus, the device of the combination of Kim in view of Thurau meets all the limitations of claim 10.     

Claims 1, 3 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luglio (WO 2005/085691) in view of Thurau (EP 1462692), or alternatively, over Luglio (WO 2005/085691) in view of Kim (US 2010/0212760).
Regarding claim 1, Luglio (WO 2005/085691) teaches in Figs. 1-6 (see at least Figs. 2-3) most of the limitations of claim 1 with a sanitary fitting (a household tap The device of Luglio fails to disclose the internal components of the cartridge 20 having the limitations of a journal, a control disk and a locally fixed passage disk as claimed. However, single lever cartridge mixing valves are well known in the art. 
Thurau (EP 1462692) teaches in Fig. 1 of an upper valve part (a single lever cartridge mixer valve) comprising at least a headpiece 1, a spindle 2, a journal (the lower portion of the spindle that engages with the disk 4), a movable control disk 4 and an fixed inlet disk 5. This type of mixer valve allows a user to control both flow rate and temperature of water in a sanitary fitting with a single lever (see at least Paras. [0012 -0021] for more details). 
Alternatively, as it was noted in the 102 rejection of claim 1 above, Kim (US 2010/0212760) teaches in Figs. 1-16 (see at least Fig. 4) of a valve upper part (water control cartridge 10) for introduction into a sanitary fitting (not shown but understood that water control cartridge valves are used to control water in a faucet such as those used in sanitary facilities), having a head piece (1 and 2) in which a spindle (14) is mounted so as to pivot, which spindle projects out of the head piece with its first end and stands in engagement, by way of a journal (see the downward portion of the lever 14 that couples with disc 17), with a control disk (16 and 17) with its second end, which Notice that Kim comprises similar structure and function as the device by Luglio and explicitly teaches the internal components of the single lever mixing valve cartridge that allows a user to control both the flow rate and temperature of water in a sanitary fitting with a single lever.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the internal components of the dispensing device/valve-cartridge 20 to be similar to those of single lever cartridge mixer valves as taught by Thurau or by Kim that includes at least headpiece (1 in Thurau / 1-2 in Kim), a spindle (2 in Thurau / 14 in Kim), a journal (see the portion of the lever 2/14 that couples with disc 4/17 in Thurau and Kim), a control disk (4 in Thurau / 16-17 in Kim), a locally fixed passage disk (5 in Thurau / 19 in Kim) since such modification are known suitable internal components of single lever cartridge mixer valves that allow for a user to control both the flowrate and temperature of the water being dispensed in a continuous and accurate manner via the manipulation of the single lever which is connected to the control disk within the headpiece of the mixer valve. 
As such, regarding claim 1, the device of the combination of Luglio in view of Thurau (abbreviated as “Lu/Thu”) or the device of the combination of Luglio in view of Kim (abbreviated as “Lu/Ki”) teaches of a valve upper part (see the dispensing device/valve-cartridge 20 of Luglio modified to have the internal components of the mixer valve as taught by Thurau or Kim) for introduction into a sanitary fitting (see the household tap assembly 4 of Luglio comprising at least tap body 8 that receives the cartridge 20), having a head piece (1 in Thurau / 1-2 in Kim) in which a spindle (see the control lever 30 in Luglio extending out of the cartridge 20; see also 2 in Thurau / 14 in Kim showing the portion of the spindle/lever within the headpiece/cartridge) is mounted so as to pivot, which spindle projects out of the head piece with its first end and stands in engagement, by way of a journal (see the portion of the lever 2 in Thurau/ 14 in Kim that couples with disc 4 in Thurau / 17 in Kim which is within the headpiece/cartridge), with a control disk (4 in Thurau / 16-17 in Kim) with its second end, which disk stands in contact with a locally fixed passage disk (5 in Thurau / 19 in Kim) that has at least one through opening (see at least Fig. 1 of Thurau / see openings 1a-1b in Figs. 2 and 4 of Kim), wherein a gripping part (cover 82 of Luglio) is arranged on the first end of the spindle, wherein the gripping part is configured as a slide (see at least Figs. 1, 3 and 5 of Luglio cover 82 is arranged as a slider for controlling the operation of the tap) that has a pivot space (see the inner space of cover 82 of Luglio) that holds the first end of the spindle and in which a driver (body 68 of Luglio which acts as a driver to allow pivoting of the lever 30 when actuated by the user manipulating the slider) is arranged, by way of which the spindle is connected with the slide (see at least Fig. 4-6 of Luglio, see also at least Fig. 1 of Thurau or at least Fig. 1-4 of Kim). Thus, either the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets all the limitations of claim 1.  
Regarding claim 3 and the limitation of the valve upper part according to claim 1, wherein the spindle is connected with the driver by way of a spring element, preferably by way of a helical spring; the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets this limitation with the spring 74 of Luglio as shown in at least Figs. 2 and 5 of Luglio.  
Regarding claim 6, as best understood by the Office, and the limitation of the valve upper part according to claim 1, wherein the driver axle (body 68 of Luglio) is held by a motion link (drive element 50 of Luglio) of the slide, which is preferably introduced into the wall that delimits the pivot space; the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets this limitation with the as shown in at least Figs. 2 and 5 of Luglio.  
Regarding claim 7 and the limitation of the valve upper part according to claim 6, wherein the driver axle can be moved into the motion link and locked in place in a defined position; the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets this limitation as shown in at least Figs. 2 and 5 of Luglio with the body 68 being biased by spring 74 into a defined position until a user manipulates the lever to a different position. 
Regarding claim 8 and the limitation of the valve upper part according to claim 1, wherein the spindle has a ball-shaped section (23 in Thurau / see the middle spherical portion of the lever 14 in Kim) on which the journal is arranged; the device of 
Regarding claim 9 and the limitation of the the valve upper part according to claim 7, wherein the spindle lies on a disk guide (3 in Thurau / 18 in Kim) with its ball-shaped section, in which guide the control disk is guided; the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets this limitation as shown in at least Fig. 1 of Thurau or Fig. 4 of Kim.
Regarding claim 10 and the limitation of the valve upper part according to claim 8, wherein the spindle is mounted to float between two seal rings, preferably O-ring (92 and 93 of Thurau), arranged at a distance from one another, with its ball-shaped section; the device of the combination of Lu/Thu meets this limitation as shown in at least Fig. 1 of Thurau.
Regarding claim 11 and the limitation of the valve upper part according to claim 1, wherein the head piece has an elongated opening on its end face facing the spindle, through which opening the spindle passes and in which it is guided in the pivot direction; the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets this limitation as shown in at least Fig. 1 in Thurau with bore 14 or Figs. 2 and 4 of Kim with the housing 2 comprising an elongate opening with the bore of Thurau and the elongate opening of Kim allowing a portion of the lever to project outward and aids in guiding the movement of the lever.
Regarding claim 12 and the limitation the valve upper part according to claim 1, wherein the head piece has a holder (see the outer threads that couple the lock nut 8 of Thurau) for an anchoring element (lock nut 8 of Thurau) on its end facing the slide; the 
Regarding claim 13 and the limitation of the valve upper part according to claim 12, wherein the holder is formed by a groove or by an outside thread, wherein the anchoring element is preferably a spring washer or an anchor nut; the device of the combination of Lu/Thu meets this limitation as shown in at least Fig. 1 of Thurau with the holder being outer threads and the anchoring element being a lock nut 8 of Thurau.
Regarding claim 14, as best understood by the Office, the device of the combination of Lu/Thu or the device of the combination of Lu/Ki (see the rejection of claim 1 above for more details) teaches of a sanitary fitting (see the household tap assembly 4 of Luglio comprising at least tap body 8 that receives the cartridge 20, which is modified to have the internal components as taught by Thurau or by Kim, see the rejection of claim 1 above) having a valve seat (see the space that receives the valve cartridge 20 in Luglio), into which at least one inflow channel (24 in Luglio) and at least one outflow channel (26 in Luglio) open and into which the valve upper part according to claim 1 is introduced, wherein a slide plate (collar 23 of Luglio acting as a slide plate for the slider assembly) is arranged, through which the spindle is guided and on which the slide of the valve upper part lies in displaceable manner. Thus, either the device of the combination of Lu/Thu or the device of the combination of Lu/Ki meets all the limitations of claim 14.  
Regarding claim 15 and the limitation of the sanitary fitting according to claim 14, wherein it has an inside thread for holding a screw sleeve (38 in Luglio) for fixation . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luglio (WO 2005/085691) in view of Kim (US 2010/0212760) as applied to the intervening claim above, and further in view of Thurau (EP 1462692).
Regarding claim 10, the device of the combination of Lu/Ki fails to disclose the limitation of “the valve upper part according to claim 8, wherein the spindle is mounted to float between two seal rings, preferably O-ring, arranged at a distance from one another, with its ball-shaped section”. However, this arrangement is known in the art. 
Thurau (EP 1462692) teaches in Fig. 1 of a similar mixer cartridge valve comprising at least a headpiece 1, a spindle 2 with a ball-shaped section 23, a disk-guide 3, a movable control disk 4 and an fixed inlet disk 5. Between the headpiece 1, the disk-guide 3 and the ball-shaped portion 23 are arranged O-ring seals 92 and 93 that aid in mounting the ball shaped section 23 of the spindle 2 and provides a fluid tight seals to prevent leaks between the components (see at least Paras. [0012 -0021] for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve assembly of the device of the combination of Lu/Ki to include an upper O-ring 92 and a lower O-ring seal 93 located between the headpiece (1 and 2), the disk guide 18 and the ball-shaped section of the lever, in a similar manner as taught by Thurau, since such a modification aids in both Thus, the device of the combination of Luglio in view of Kim and Thurau (abbreviated Lu/Ki,Thu) meets all the limitations of claim 10.     

Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are: Luglio (WO 2005/085691), Thurau (EP 1462692), Kim (US 2010/0212760), Laurent (EP 0426587), Kim (US 7,861,742, referred from hereon on as “Kim2”) and Barreau (EP 0112777) teaching of various embodiments of single lever mixing valves used in sanitary fittings similar to applicant’s general invention. Luglio and Barreau teaches of examples of single lever mixing valves teaching the use of “sliders” for the actuation of the lever similar to a key feature of the claimed invention. Thurau, Kim, Kim2 and Laurent teaches of other examples of single lever mixing valves showing the internal components of cartridge valve similar to applicant’s claimed invention. While the closest prior art teaches various examples of similarly constructed “valve upper parts” (single lever mixing valves), the closest prior art fails to disclose or render obvious without impermissible hindsight the particular .   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753